DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the PW1524G (described in Sabnis “The PW1000G Pure Power New Engine Concept and Its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and cross-section to scale from “Aviation Investigation Report A14Q0068”, with a scale of 23.1:1 based upon the disclosed values within the report).
	In regards to Independent Claim 1, PW1524G teaches a turbofan engine (PW1524G on page 34 of Sabnis) comprising: a fan including a plurality of fan blades (fan with plurality of blades shown in figure of page 34 of Sabnis), and an outer housing surrounding the fan to define a bypass flow path (outer housing surrounding fan on page 34 of Sabnis, defining a bypass duct outside of the core flow); a low fan pressure ratio of less than 1.45 measured across the fan blades alone at a cruise condition at 0.8 Mach and 35,000 feet (Low FPR of less than 1.45 shown on pages 16 and 17 of Sabnis); a compressor section including a low pressure compressor and a high pressure compressor and the low pressure compressor including 3 stages (3 stage low pressure compressor and 8 stage high pressure compressor shown on page 34 of Sabnis); a turbine section including a fan drive turbine and a second turbine (LPT and HPT on page 34 of Sabnis), wherein the fan drive turbine is a 3-stage to 6-stage turbine (3 stages on page 34 of Sabnis), and the second turbine is a 2-stage turbine driving the high pressure compressor (2 stage high pressure turbine on page 34 of Sabnis); an epicyclic gear 

    PNG
    media_image1.png
    704
    1101
    media_image1.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image2.png
    568
    885
    media_image2.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
Dependent Claim 3, PW1524G teaches that the gear system includes a sun gear, a plurality of intermediate gears surrounding the sun gear, and a ring gear surrounding the intermediate gears (page 37 of Sabnis shows a cross-section of the fan drive gear system with a sun gear, surrounded by planetary gears, which are in turn surrounded by a ring gear).
	Regarding Dependent Claims 5 and 20, PW1524G teaches that the gear system is a planetary gear system (page 37 of Sabnis) including a carrier that supports the intermediate gears (carrier that supports planetary gears, page 34 and 37 of Sabnis, attached to static structure as shown on page 34), the first bearing supports a fan drive shaft that interconnects the carrier and the fan (bearing 1.5 in figure 10 above), and the second bearing supports an aft portion of the carrier (bearing 2 in figure 10 above).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G (described in Sabnis “The PW1000G Pure Power New Engine Concept and Its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and cross-section to scale from “Aviation Investigation Report A14Q0068”, with a scale of 23.1:1 based upon the disclosed values within the report) as applied to claims 5 and 20 above, and further in view of Durocher 2010/0132376.
 	Regarding Dependent Claims 8 and 23, PW1524G teaches the invention as claimed and discussed above, and PW1524G further teaches a mid-turbine frame (Figure 11 of “Aviation .
Claims 10, 25-26, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G (described in Sabnis “The PW1000G Pure Power New Engine Concept and Its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and cross-section to scale from “Aviation Investigation Report A14Q0068”, with a scale of 23.1:1 based upon the disclosed values within the report) in view of Durocher 2010/0132376 as applied to claims 8 and 23 above, and further in view of Sheridan 2010/0105516.
	Regarding Dependent Claims 10 and 25-26, PW1524G in view of Durocher teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher does not teach a frame supporting the fan drive shaft, and a flexible support supporting the gear system relative to a static structure, the support transverse stiffness between 50 and 80 percent of the frame transverse stiffness, and the support lateral stiffness between 20 and 50 percent of the frame lateral stiffness.  Sheridan teaches a frame (60) supporting a portion of a fan drive shaft (supports fan drive shaft through gear train, paragraph [0013]), and a flexible support (74) at least partially supporting the gear system (74 is component of 52, which supports the gear system, paragraph [0013]), the flexible support comprising transverse and lateral stiffnesses (physical limitation of the flexible support).  Sheridan further teaches that the stiffnesses of the flexible support can be changed by changing the thickness of the support to control displacement of the gear train (paragraph [0030]).  Therefore, the transverse and lateral stiffnesses of the flexible support are recognized in the prior art as result effective variables, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP 2144.05(II)(B), and therefore could be optimized through routine experimentation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine of PW1524G in view of Durocher with the frame and flexible support of Sheridan, to support the gear train (paragraph [0013]) and because it has been held that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A), in this case, support transverse and lateral stiffnesses that are between 50 and 80 percent and 20 and 50 percent of the frame transverse and lateral stiffnesses, respectively.
Regarding Dependent Claim 31, PW1524G in view of Durocher, Sheridan, teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine is a 3 stage turbine (3 stages on page 34 of Sabnis).
Regarding Dependent Claim 32, PW1524G in view of Durocher, Sheridan, teaches the invention as claimed and discussed above, and PW1524G further teaches that the low pressure compressor is a three stage compressor (3 stages on page 34 of Sabnis).

Claims 11-13, 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Durocher, and Sheridan as applied to claims 10, 25 and 26 above, and further in view of Moniz 2007/0084183.
Regarding Dependent Claims 11 and 27, PW1524G in view of Durocher, and Sheridan teaches the invention as claimed and discussed above, with an air turning guide vane in the mid-turbine frame (vane 118 of Durocher in the rejection of claims 8 and 23 above).  However PW1524G in view of Durocher, and Sheridan does not teach that the turbines rotate in opposite directions.  Moniz teaches using a gas turbine (10) with turbine sections (30 and 14) that rotate in opposite directions (Paragraph [0003]).  It would have been obvious to one of ordinary skill in 
Regarding Dependent Claims 12-13, PW1524G in view of Durocher, Sheridan, and Moniz teaches the invention as claimed and discussed above, and further teaches that the support lateral and transverse stiffnesses are less than 50% and 65% the frame lateral and transverse stiffnesses, respectively (see rejection of claim 10 above).
Regarding Dependent Claim 33, PW1524G in view of Durocher, Sheridan teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan does not teach that the low pressure compressor has more stages than the low pressure turbine.  Moniz teaches that increasing the number of stages of a compressor increases the amount of pressure increase that the compressor can provide (paragraph [0014], where it is also well known in the art that increasing the number of pressure stages in a compressor increases the pressure ratio across the compressor).  Therefore, the number of stages in a compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the pressure drop across the compressor. Therefore, since the general conditions of the claim, i.e. that the number of compressor stages can be increased, was disclosed in the prior art by Moniz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an additional compressor stage in the low pressure compressor of PW1524G in view of Durocher, Sheridan, as taught by Moniz, in order to increase the pressure ratio across the low pressure compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 15-17, 29, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PW1524G in view of Durocher, Sheridan and Moniz as applied to claims 13 and 27 above, and further in view of Henry 2008/0098718.
	Regarding Dependent Claims 15 and 29, PW1524G in view of Durocher, Sheridan and Moniz teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan and Moniz does not teach that the gear system is between the fan drive turbine and first compressor such that the first compressor and fan rotate at the same speed.  Henry teaches a gas turbine engine (10), where the gear system (100) is between the first compressor (54) and the fan drive turbine (20), such that the first compressor and fan (24) rotate at the same speed (54 and 24 both connected to 26 in figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to replace the intermediate compressor and turbine section of PW1524G in view of Durocher, Sheridan and Moniz with the low pressure compressor connected to the fan drive turbine through the gear system, as taught by Henry, in order to facilitate operating the first compressor at maximum efficiency (Paragraph [0003]).
	Regarding Dependent Claim 16, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and further teaches that the bearing of the mid-turbine frame support the first shaft in an overhung manner (see rejection of claim 8 above).
Regarding Dependent Claim 17, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and PW1524G further teaches that the sun gear (sun gear shown as input on page 37 of Sabnis) is mounted to a flexible input (input shaft into sun gear on page 37, where flexible is a relative term, and all shafts have a 
Regarding Dependent Claim 34, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine and low pressure compressor have three stages (page 34 of Sabnis).
Regarding Dependent Claim 35, PW1524G in view of Durocher, Sheridan, Moniz and Henry teaches the invention as claimed and discussed above.  However, PW1524G in view of Durocher, Sheridan, Moniz and Henry does not teach that the low pressure compressor has more stages than the low pressure turbine.  Moniz teaches that increasing the number of stages of a compressor increases the amount of pressure increase that the compressor can provide (paragraph [0014], where it is also well known in the art that increasing the number of pressure stages in a compressor increases the pressure ratio across the compressor).  Therefore, the number of stages in a compressor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the pressure drop across the compressor. Therefore, since the general conditions of the claim, i.e. that the number of compressor stages can be increased, was disclosed in the prior art by Moniz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an additional compressor stage in the low pressure compressor of PW1524G in view of Durocher, Sheridan, Moniz and Henry, as taught by Moniz, in order to increase the pressure ratio across the low pressure compressor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

s 19 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pw1524G in view of Durocher, Sheridan, and Moniz as applied to claims 17 and 29 above, and further in view of Morley 2,620,157.
Regarding Dependent Claims 19 and 30, PW1524G in view of Durocher, Sheridan, and Moniz teaches the invention as claimed and discussed above, and PW1524G further teaches that the first bearing is a thrust bearing (tapered roller bearing in figure 10 of “Aviation Investigation Report A14Q0068”) and that the second bearing is a ball bearing (ball bearing in figure 10 of ” Aviation Investigation Report A14Q0068”), and that the sun gear (sun gear shown as input on page 37 of Sabnis) is mounted to a flexible input (input shaft into sun gear on page 37, where flexible is a relative term, and all shafts have a degree of flexibility) attached to the first shaft driven by the fan drive turbine (sun gear drive attached to input shaft driven by low pressure turbine on page 34 of Sabnis).  However, PW1524G in view of Durocher, Sheridan and Moniz does not teach that the second bearing is a roller bearing.  Morley teaches that ball or roller bearings can be used to support a shaft in a gas turbine engine (Col. 2, ll. 26-30).  It is noted that a simple substitution of one known element (in this case, a roller bearing) for another (in this case, a ball bearing) to obtain predictable results (in this case, to support a shaft relative to a static structure) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741